TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00156-CR


Jason Wright aka Daniel Thomas Reich, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2003-196, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel was previously ordered to tender his brief for filing no later than
August 9, 2004.  Nevertheless, counsel has requested a further extension of time to August 23, 2004. 
The motion is granted.  Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this
cause no later than August 23, 2004.
It is ordered August 19, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish